TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 15, 2013



                                    NO. 03-13-00070-CV


                           Terracon Consultants, Inc., Appellant

                                              v.

          Fort Worth Design & Build, Inc. d/b/a DB Constructors, Inc., Appellee




       APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
         DISMISSED JOINT MOTION -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party pay

the costs of appeal incurred by that party; and that this decision be certified below for

observance.